DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priorities
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0080584, filed on 07/04/2019.
Information Disclosure Statement
The information disclosure statements filed 09/24/2020, 01/22/2021, 05/28/2021, and 08/20/2021 have been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.
Claim Objections
Claims 4,9,10,17,18 are objected to because of the following informalities:  
Claim 4 recites “subsrate” (line 3) which is a typo. 
Claim 9 recites “a upper stepped portion” which should be changed to “an upper stepped portion”.  
Claim 10 is dependent on claim 1. However, claim 1 does not recite “the second piezo vibration unit”. Therefore, claim 10 should be amended to be dependent on claim 9. In this Office Action, the Office assumes that claim 10 is dependent on claim 9. 
Claim 17 recites “deptression” which is a typo.
Claim 18 recites “vibraton” (line 3) which is a typo.
Claims 19-20 are objected as being dependent on base claim 18.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3,11,14,16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito el al. (Japanese Publication JP2007-096722, hereinafter referred to as “Ito”).
Regarding claim 1; Ito teaches a display apparatus (a display apparatus as shown in Figs.19(A) and 19(B)) comprising: 

    PNG
    media_image1.png
    526
    614
    media_image1.png
    Greyscale

(Fig.19(A) of Ito reproduced)
[AltContent: textbox (Upper surface )][AltContent: textbox (Rear surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A penetration )][AltContent: textbox (First width)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    248
    593
    media_image2.png
    Greyscale

(Fig.19(B) of Ito reproduced)
a display module (a display module 26); 
a back cover (a back cover 20 includes a storage portion 22) disposed at a rear surface of the display module (Fig.19(A)); 
a depression (a recess 232) recessed into the back cover from a first surface of the back cover with a first width and a first depth (see Fig.19(B), the recess 232 has a first width and a first depth. The recess 232 is formed on a first surface of the storage portion 22); 
a penetration (Figs.19(A)-(B), the back cover has a penetration connecting the recess 232 and the display module 26) through from a second surface of the back cover to the depression with a second width smaller than the first width (Fig.19(B), the penetration is formed through a second surface of the storage portion 22. The second width of the penetration is smaller than the first width of the recess 232) and a second depth corresponding to a difference between a thickness of the back cover and the first depth (Fig.19(B), the second depth is a difference between a thickness of the storage portion 22 and the first depth); and 
a first piezo vibration unit (para. [0046], a piezoelectric sounding body 30) disposed at a stepped portion between the penetration and the depression (Figs.19(A)-(B), the piezoelectric sounding body 30 is disposed at a step 234 between the recess 232 and the penetration).
Regarding claim 3; Ito teaches the apparatus of claim 1 as discussed above. Ito further teaches that the first piezo vibration unit includes: a metal substrate attached at the stepped portion; and a piezo element attached at a rear surface of the metal substrate (para. [0017], the piezoelectric sounding body 30 comprises two piezoelectric elements 34 and 36 bonded to the front and back sides of a circular vibrating plate 32 formed of a metal such as stainless steel).
Regarding claim 11; Ito teaches a display apparatus (a display device, Figs.19(A)-(B)) comprising: 
a display module including display panel displaying video images (a display module 26); 
a back cover (a back cover 20 includes a storage portion 22) disposed at a rear surface of the display module (Figs.19(A)-(B)); 
a first depression (a recess 232) formed at a rear surface of the back cover (Figs.19(A)-(B)); 
a through hole (a penetration) penetrating the back cover from first depression to an upper surface of the back cover (see (Figs.19(A)-(B)), the penetration is opened to an upper surface of the storage portion 22); and 
a vibration generating module (a piezoelectric sounding body 30) disposed inside the first depression for providing sound vibration to the back cover via the through hole (Figs.19(A)-(B), para. [0017,0046], the piezoelectric sounding body 30 is disposed at a step 234 between the recess 232 and the penetration).
Regarding claim 14; Ito teaches the apparatus of claim 11 as discussed above. Ito further teaches that the vibration generating module includes: a piezo element; and a metal substrate attached at one of an upper surface and a lower surface of the piezo element (Figs.19(A)-(B); para. [0017], the piezoelectric sounding body 30 comprises two piezoelectric elements 34 and 36 bonded to the front and back sides of a circular vibrating plate 32 formed of a metal such as stainless steel).
Regarding claim 16; Ito teaches the apparatus of claim 11 as discussed above. Ito further teaches the first depression includes: a first width; and a first depth smaller than a thickness of the back cover (see Figs.19(A)-(B), a first width of the recess 232 is smaller than a thickness of the storage portion around the piezoelectric sounding body 30); and wherein the through hole includes: a second width smaller than the first width; and a second depth corresponding to difference between the thickness of the back cover and the first depth (see Figs.19(A)-(B), a first width of the recess 232 is larger than a second width of the penetration. In addition, the second depth of the penetration is a difference between a thickness of the storage portion around the piezoelectric sounding body 30 and the first depth of the recess 232).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ito el al. (Japanese Publication JP2007-096722) in view of Han et al. (US Pub 2018/0024588 A1).
Regarding claim 2; Ito teaches the apparatus of claim 1 as discussed above. Ito further teaches the second surface of the back cover having the penetration (see the analysis of claim 1 above).
Ito does not teach that an adhesive element attaching the second surface of the back cover to the display module.
	Han teaches that an adhesive element attaching the second surface of the back cover to the display module (Fig.4, para. [0042], an adhesive sheet 350 may be positioned on a rear surface of a display device 100 in order to couple the display panel 100 and a back cover 200 together).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Ito to include the method of Han of providing an adhesive sheet to couple a display panel and a back cover. The motivation would have been in order to prevent dust or foreign substances from entering between the display panel and the back cover (Han, para. [0058]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ito el al. (Japanese Publication JP2007-096722) in view of Lee et al. (US Pub 2015/0010187 A1).
Regarding claim 4; Ito teaches the apparatus of claim 1 as discussed above. Ito does not teach that the first piezo vibration unit includes: a piezo element attached at the stepped portion; and a metal substrate attached at a rear surface of the piezo element.
	Lee teaches the first piezo vibration unit (Fig.9, an acoustic element 27) includes: a piezo element (a vibration material layer 27-1, Fig.9) attached at the chassis portion (Fig.9, the vibration material layer 27-1 is attached to a rear chassis 28. The vibration material layer 27-1 includes a piezo material, para. [0065]); and a metal substrate (an electrode 27-2, Fig.9, para. [0067], including a metal) attached at a rear surface of the piezo element  (an electrode 27-2 is attached to a rear surface of the vibration material layer 27-1).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the piezoelectric sound body of Ito to include the acoustic element of Lee such that the vibration material layer is attached to the step of Ito. The motivation would have been in order to reduce the thickness of the piezoelectric sound body.
Claims 5,6,12,13 are rejected under 35 U.S.C. 103 as being unpatentable over Ito el al. (Japanese Publication JP2007-096722) in view of Suzuki et al. (US Pub 2004/0246109 A1).
Regarding claim 5; Ito teaches the apparatus of claim 1 as discussed above. Ito does not teach that the first depth of the depression is smaller than a half of the thickness of the back cover.
[AltContent: textbox (First depth)][AltContent: arrow][AltContent: textbox (Second depth)][AltContent: arrow][AltContent: textbox (Recess)][AltContent: arrow]
    PNG
    media_image3.png
    201
    491
    media_image3.png
    Greyscale

(Fig.18 of Suzuki reproduced)
	Suzuki teaches the first depth of the depression is smaller than a half of the thickness of the back cover (Fig.18 reproduced above, an surface potion 111 comprises a recess including a stepped portion 111d having a first depth and an attaching hole 111t having a second depth. A vibration substrate 31 is disposed on the stepped portion 111d. Therefore, the recess is equivalent to “the depression” as claimed. The attaching hole 11t is equivalent to “the penetration” as claimed. As shown in Fig.18, the first depth is smaller than a half of a thickness of the armored portion 111).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sounding body module 230 of Ito to include the teaching of Suzuki of providing a recess having a first depth smaller than a second depth of an attaching hole. The motivation would have been in order to obtain a good sound pressure characteristic since it would increase a volume of an air chamber between the piezoelectric sounding body and the display module.
Regarding claim 6; Ito teaches the apparatus of claim 1 as discussed above. Ito does not teach that the first depth of the depression is larger than a half of the thickness of the back cover.
[AltContent: textbox (D)][AltContent: arrow][AltContent: textbox (Penetration)][AltContent: arrow]
    PNG
    media_image4.png
    259
    453
    media_image4.png
    Greyscale

(Fig.14 of Suzuki reproduced)
	Suzuki teaches the first depth of the depression is larger than a half of the thickness of the back cover (Fig.14, an armored portion 111 comprises a hole 111s equivalent to “the depression” as claimed. As shown in Fig.14, a depth of the hole 111s is larger than a half of a thickness D of the armored portion 111). 
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sounding body module 230 of Ito to include the teaching of Suzuki of providing a hole in an armored portion having a depth greater than a half of a thickness of the armored portion. The motivation would have been in order to reduce the thickness of the sounding body module.
Regarding claim 12; Ito teaches the apparatus of claim 11 as discussed above. The limitation of claim 12 is substantially similar to claim 6. It is noted that the limitation “the first depression has a depth larger than the through hole” is similar to the limitation “the first depth of the depression is larger than a half of the thickness of the back cover”. Thus, claim 12 is rejected similar to the rejection of claim 6.
Regarding claim 13; Ito teaches the apparatus of claim 11 as discussed above. The limitation of claim 13 is substantially similar to claim 5. It is noted that the limitation “the first depression has a depth smaller than the through hole” is similar to the limitation “the first depth of the depression is smaller than a half of the thickness of the back cover”. Thus, claim 13 is rejected similar to the rejection of claim 5.
Claims 7,15 are rejected under 35 U.S.C. 103 as being unpatentable over Ito el al. (Japanese Publication JP2007-096722) in view of Kim et al. (US Pub 2020/0379709 A1).
Regarding claim 7; Ito teaches the apparatus of claim 1 as discussed above. Ito does not teach that a heat radiating metal plate attached at portions of the rear surface of the display module exposed by the penetration.
	Kim teaches that a heat radiating metal plate attached at portions of the rear surface of the display module exposed by the penetration (Fig.4A, para. [0105], a heat radiation film 130 composed of a metal layer is disposed between a display module (i.e., including a first substrate 111, a pixel layer 113, and a second substrate 112) and a hole H accommodating a sound generator 210).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Ito to include the heat radiation film of Kim such that the heat radiation film is disposed between the display module and the sounding body module 230. The motivation would have been in order to radiate the heat generated by the sound generator (Kim, para. [0105]).
Regarding claim 15; Ito teaches the apparatus of claim 11 as discussed above. The limitation of claim 15 is substantially similar to claim 7. Thus, claim 15 is rejected similar to the rejection of claim 7.
Claims 8-10,17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ito el al. (Japanese Publication JP2007-096722) in view of Takahashi et al. (US Pub 2012/0119617 A1) and Suzuki et al. (US Pub 2004/0246109 A1).
Regarding claim 8; Ito teaches the apparatus of claim 1 as discussed above. Ito does not teach that an upper depression recessed into the back cover from the second surface of the back cover with a third width larger than the second width and a third depth less than the second depth.
[AltContent: textbox (Lower depression)][AltContent: textbox (Upper depression)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    423
    431
    media_image5.png
    Greyscale

(Fig.4 of Takahashi reproduced)
Takahashi teaches an upper depression (an upper depression, Fig.4) with a third width larger than the second width (Fig.4, a third width of the upper recess from side to side of 110 is larger than a second width of an opening 108 which is equivalent to the penetration as claimed).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sounding body module 230 of Ito to include the piezoelectric actuator 100 as taught by Takahashi. More specifically, the upper depression is recessed into the armored portion of the back cover. The motivation would have been in order to achieve an increased amplitude of vibrations and/or flattening of frequency dependence of the vibration amplitude (Takahashi, para. [0022]).
Ito and Takahashi do not teach that a third depth less than the second depth.
Suzuki teaches a third depth less than the second depth (Fig.18 reproduced above, a recess at which a vibration substrate 31 is disposed  has a third depth. A protrusion corresponding to attaching hole 111t has a second depth. The third depth is smaller than the second depth).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sounding body module 230 of Ito and Takahashi to include the teaching of Suzuki of providing a recess having a third depth smaller than a second depth of an attaching hole. The motivation would have been in order to obtain a good sound pressure characteristic.
Regarding claim 9; Ito, Takahashi, and Suzuki teach the apparatus of claim 8 as discussed above. Ito does not teach that a second piezo vibration unit disposed at a upper stepped portion between the upper depression and the penetration.
	Takahashi teaches a second piezo vibration unit (a first piezoelectric vibrator 102, Fig.4) disposed at a upper stepped portion between the upper depression and the penetration (Fig.4, the first piezoelectric vibrator 102 is disposed at an upper stepped portion between the upper depression and the opening 108). The motivation is the same as the rejection of claim 8.
Regarding claim 10; Ito, Takahashi, and Suzuki teach the apparatus of claim 9 as discussed above. Ito does not teach that the first piezo vibration unit generates a sound vibration having different frequency bandwidth from the second piezo vibration unit.
	Takahashi teaches the first piezo vibration unit generates a sound vibration having different frequency bandwidth from the second piezo vibration unit (para. [0096], a resonance frequency of first piezoelectric vibrator 102 and a resonance frequency of second piezoelectric vibrator 104 may be different from each other. In this case, first piezoelectric vibrator 102 and second piezoelectric vibrator 104 significantly vibrate vibrating membrane 106 with frequency bands different from each other).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Ito to include the piezoelectric actuator 100 of Takahashi in which two piezoelectric vibrators are vibrated with different frequency bands. The motivation would have been in order to widen a frequency band of the piezoelectric actuator and to obtain an audio component having a high degree of design freedom (Takahashi, para. [0096]).
Regarding claim 17; Ito teaches the apparatus of claim 16 as discussed above. Ito does not teach a second depression formed at an upper surface of the back cover with a third width larger than the second width and a third depth smaller than the second depth, wherein the through hole has a thickness corresponding to difference between the second depth and the third depth.
Takahashi teaches a second depression (a second depression, Fig.4 reproduced above) with a third width larger than the second width (Fig.4, a third width of the second depression is larger than a second width of an opening 108); wherein the through hole has a thickness corresponding to difference between the second depth and the third depth (Fig.4, a thickness of the vibrating membrane 106 is equal to a difference between the second depth and the third depth).
[AltContent: textbox (First depression)][AltContent: arrow][AltContent: textbox (Second depression)][AltContent: arrow][AltContent: textbox (Third depth)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second depth)][AltContent: textbox (First depth)][AltContent: arrow]
    PNG
    media_image5.png
    423
    431
    media_image5.png
    Greyscale

(Fig.4 of Takahashi reproduced)
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sounding body module 230 of Ito to include the piezoelectric actuator 100 as taught by Takahashi. More specifically, the storage portion 22 of Ito includes a protrusion similar to the vibrating membrane 106 of Takahashi. Two piezoelectric vibrators are disposed on upper step and lower step of the protrusion. The motivation would have been in order to achieve an increased amplitude of vibrations and/or flattening of frequency dependence of the vibration amplitude (Takahashi, para. [0022]).
Ito and Takahashi do not teach that a third depth smaller than the second depth.
Suzuki teaches a third depth smaller than the second depth (Fig.18 reproduced above, a recess at which a vibration substrate 31 is disposed  has a third depth. A protrusion corresponding to attaching hole 111t has a second depth. The third depth is smaller than the second depth).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sounding body module 230 of Ito and Takahashi to include the teaching of Suzuki of providing a recess having a third depth smaller than a second depth of an attaching hole. The motivation would have been in order to obtain a good sound pressure characteristic.
Regarding claim 18; Ito, Takahashi, and Suzuki teach the apparatus of claim 17 as discussed above. Ito does not teach that the vibration generating module includes: a first piezo vibration unit (a first piezoelectric vibrator 102) disposed inside the first depression; and a second piezo vibration unit (a second piezoelectric vibrator 104) disposed inside the second depression (see Fig.4 reproduced above).
Regarding claim 19; Ito, Takahashi, and Suzuki teach the apparatus of claim 18 as discussed above. The limitation of claim 19 is substantially similar to claim 10. Thus, claim 19 is rejected similar to the rejection of claim 10.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ito el al. (Japanese Publication JP2007-096722) in view of Takahashi et al. (US Pub 2012/0119617 A1) and Suzuki et al. (US Pub 2004/0246109 A1) as applied to claim 19 above; further in view of Murrish (US Pub 2020/0120423 A1).
Regarding claim 20; Ito, Takahashi, and Suzuki teach the apparatus of claim 19 as discussed above. Ito does not teach any one of the first piezo vibration unit and the second vibration unit generates the sound vibrations corresponding to a frequency bandwidth of 10KHz to 1KHz, and wherein the other generates the sound vibrations corresponding to a frequency bandwidth of 320Hz to 1,280 Hz.
	Takahashi teaches any one of the first piezo vibration unit and the second vibration unit generates the sound vibrations corresponding to a frequency bandwidth of 10KHz to 1KHz (para. [0096], a resonance frequency of first piezoelectric vibrator 102 and a resonance frequency of second piezoelectric vibrator 104 may be different from each other. In this case, first piezoelectric vibrator 102 and second piezoelectric vibrator 104 significantly vibrate vibrating membrane 106 with frequency bands different from each other. Takahashi further discloses that the audio component needs to emit sound of a frequency band of 1 kHz to 10 kHz (para. [0092]). Therefore, Takahashi implies that one of the first piezoelectric vibrator or the second piezoelectric vibrator is configured to generate a sound vibration corresponding to a frequency band of 1 kHz to 10 kHz).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Ito to include the piezoelectric actuator of Takahashi in which one of the first piezoelectric vibrator or the second piezoelectric vibrator generates a sound vibration corresponding to a frequency band of 1 kHz to 10 kHz. The motivation would have been in order to reproduce music in a mobile device without increasing size and thickness of the mobile device (Takahashi, para. [0092]). 
	Ito, Takahashi, and Suzuki do not teach that the other generates the sound vibrations corresponding to a frequency bandwidth of 320Hz to 1,280 Hz.
	Murrish teaches the other generates the sound vibrations corresponding to a frequency bandwidth of 320Hz to 1,280 Hz (para. [0079], Middle Midrange audio element may include frequency range threshold values of 320 Hz - 640 Hz. And Upper Midrange audio element may include frequency range threshold values of 640 Hz – 1280 Hz).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the piezoelectric actuator of Ito and Takahashi to include the teaching of Murrish of disclosing a Middle Midrange audio element and an Upper Midrange audio element generate a sound vibration corresponding to a frequency band of 320 Hz to 1280 Hz. More specifically, the other one of the first piezoelectric vibrator or the second piezoelectric vibrator is configured to generate a sound vibration corresponding to a frequency band of 320 Hz to 1280 Hz. The motivation would have been in order to enable the piezoelectric sounding body to generate better sound quality.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ito el al. (Japanese Publication JP2007-096722) in view of Wada (US Pub 2006/0039575 A1).
Regarding claim 21; Ito teaches the apparatus of claim 11 as discussed above. Ito further teaches that the vibration generating module includes a piezo element (para. [0017], the piezoelectric sounding body 30 comprises piezoelectric elements 34 and 36).
Ito does not disclose that an enclosure surrounding a rear space of the piezo element.
[AltContent: textbox (Enclosure)][AltContent: arrow] 
    PNG
    media_image6.png
    260
    525
    media_image6.png
    Greyscale

(Fig.1A of Wada reproduced)
Wada teaches an enclosure surrounding a rear space of the piezo element (Fig.1A, para. [0041, 0047], an enclosure surrounds a rear space of a piezoelectric vibrating body 121).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Ito to include the enclosure of Wada. The motivation would have been in order to protect the piezoelectric sounding body.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691   

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691